UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8075


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VINCENT L. BERNABELA, a/k/a Wink, a/k/a Shaun Robinson, a/k/a
Lee Alvin Sampson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00148-FDW-4)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent L. Bernabela, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vincent     L.    Bernabela       appeals   the   district     court’s

order denying his motion for reduction in sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).             Bernabela’s contentions that the

court   could     have    considered       a    sentence   below      the   amended

guidelines range and that he was entitled to a full resentencing

hearing under United States v. Booker, 543 U.S. 220 (2005), are

foreclosed by our decision in United States v. Dunphy, 551 F.3d

247 (4th Cir. 2009), petition for cert. filed, ___ U.S.L.W. ___

(U.S. Mar. 20, 2009) (No. 08-1185). We have reviewed the record

and   find   no   reversible      error.         Accordingly,    we    affirm     the

decision of the district court.                We deny Bernabela’s motion for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and      argument   would   not      aid   the

decisional process.

                                                                            AFFIRMED




                                           2